Citation Nr: 0507787	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  04-01 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for seminal 
vesiculitis.

2.  Entitlement to service connection for a bilateral foot 
disability.

3.  Entitlement to service connection for a sinus disability.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from April 
30, 1960, to October 29, 1960.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision.  The veteran filed a notice 
of disagreement in September 2003, the RO issued a statement 
of the case in December 2003, and the veteran perfected his 
appeal in January 2004.


FINDINGS OF FACT

1.  The preponderance of the evidence fails to reflect that 
the veteran currently has seminal vesiculitis. 

2.  The preponderance of the evidence fails to reflect that 
the veteran currently has a bilateral foot disability. 

3.  The preponderance of the evidence fails to reflect that 
the veteran currently has a sinus disability. 


CONCLUSIONS OF LAW

1.  Service connection for seminal vesiculitis is not 
warranted. 38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

2.  Service connection for a bilateral foot disability is not 
warranted. 38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

3.  Service connection for a sinus disability is not 
warranted. 38 U.S.C.A. §§ 101, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in June 2003, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claims, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claims.  Thereafter, 
by a July 2003 rating decision, the RO denied the veteran's 
claims.  

During the course of this appeal, the veteran was also sent a 
statement of the case in December 2003.  This document, along 
with the June 2003 letter, listed the evidence considered, 
the legal criteria for determining whether the veteran's 
claims could be granted, and the analysis of the facts as 
applied to those criteria, thereby abundantly informing him 
of the information and evidence necessary to substantiate his 
claims.  Likewise, these documents may be understood as 
communicating to the veteran the need to submit any relevant 
evidence in his possession.  Given this sequence reflecting 
proper VA process following content complying notice as 
required by law, any error in not providing notice prior to 
the rating on appeal is harmless. 

During the course of this appeal, the RO obtained and 
reviewed service records, prison medical records, as well as 
written statements from the veteran.  The Board is satisfied 
that VA has made a reasonable effort to obtain relevant 
records identified by the veteran.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  

A medical examination is necessary (in pertinent part) when 
the evidence of record contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability.  38 C.F.R. § 3.159(c)(4).  
As detailed below, there is no medical evidence that the 
veteran has currently been diagnosed as having seminal 
vesiculitis, a sinus disability, or a bilateral foot 
disability, or that he has any current symptoms thereof.  
Therefore, VA has no duty to seek a medical opinion regarding 
the claims for service connection for these conditions.  

The applicable duties to notify and assist have been 
substantially met by VA and there are no areas in which 
further development may be fruitful.  
 
II.  Claims for service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1131.  Service connection may 
also be granted for disability due to disease or injury 
incurred or aggravated while performing ACDUTRA. 38 U.S.C.A. 
§ 101(24).  

"Service connection" basically means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. § 3.303(a).  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).  Finally, a veteran may also establish 
service connection if all of the evidence, including that 
pertaining to service, shows that a disease first diagnosed 
after service was incurred in service.  38 C.F.R. § 3.303(d).

In May 2003, the veteran filed a claim for service connection 
for seminal vesiculitis, a sinus disability, and a bilateral 
foot disability, based on his period of ACDUTRA from April 
30, 1960, to October 29, 1960.  He indicated on his claims 
form that he was presently in prison.

At a February 1960 National Guard enlistment examination, the 
veteran denied any history of sinusitis, frequent or painful 
urination, or foot trouble, and the examination was normal.  
In May 1960, he began seeking treatment for pain in his right 
lower quadrant.  He was hospitalized and treated with 
medication for six days, by which time he had completely 
recovered.  His diagnosis on discharge from the hospital in 
May 1960 was acute, nonvenereal, right seminal vesiculitis, 
organism undetermined.  

In August 1960, the veteran was given arch supports.  In 
September 1960, he complained of sinus trouble, although no 
specific diagnosis was made.  In mid-October 1960, he again 
complained of pain in his right side, but an examination was 
negative.  The results of his examination for release from 
ACDUTRA were normal.  

In June 2003, the RO received numerous medical records from 
the veteran's place of incarceration.  These records reflect 
treatment for various conditions between 1983 and 2003.  None 
of the records, however, reflect any complaints of, treatment 
for, or diagnoses of any seminal vesiculitis, a sinus 
disability, or a bilateral foot disability.  

Although the veteran did seek treatment during ACDUTRA (over 
40 years ago) for seminal vesiculitis and sinus symptoms, and 
apparently had some sort of foot problem requiring arch 
supports, the preponderance of the evidence is against a 
finding that he currently has any seminal vesiculitis, a 
sinus disability, or a bilateral foot disability.  
Entitlement to service connection requires that there be both 
a disability and that it be current.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . . In the absence of proof of a present 
disability there can be no valid claim.")   As a layman, the 
veteran has no competence to give a medical opinion on the 
diagnosis or etiology of a condition. Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claims 
for service connection for seminal vesiculitis, a sinus 
disability, or a bilateral foot disability, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for seminal vesiculitis is denied.

Service connection for a bilateral foot disability is denied.

Service connection for a sinus disability is denied.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


